Per Curiam.
1. The plaintiff in error was tried under an indictment charging the offense of murder; and the jury returned a verdict of guilty, without a recommendation. A motion for a new trial was made, containing the usual general grounds, which was afterwards amended. The defendant contended that the killing was in self-defense. The defense offered in evidence the record of a case of bail-trover, in which E. G. Curington, the plaintiff in error here, was the plaintiff, and the deceased was one of the defendants. The judgment in the case was in favor of the plaintiff. The wife of the decedent had testified, in part, that Griggs Curington (the accused) had “always fussed with my husband. He had never bothered Griggs. . . Griggs had my husband locked up about some money. He accused him of stealing some money when he didn’t do it. I don’t suppose my husband got mad with him because he put him in jail. I never did hear my husband say anything against Griggs.” And there was other testimony making evidence of' the state of feelings between the two brothers material in the case. When the record in the bailtrover proceeding was tendered by the defendant’s counsel, it was *308objected to by the State’s counsel, and the court made a ruling which permitted all of the record to be introduced except the judgment, which was in favor of the accused. This he excluded. This ruling of the court was error. The judgment thus rejected was material to the consideration of the state of feelings. The final termination of the bail-trover suit being in favor of the accused, the jury might have inferred from that that the feelings of the accused would have been kinder towards the decedent than the feelings of the latter towards him; and in this way it tended to support the contention of the defendant that when he killed the decedent it was done to repel an attack about to be made upon himself.